Citation Nr: 1423882	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-24 666	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an eye disability of highly photosensitivity to light.

2.  Entitlement to service connection for bilateral ankle disability manifested by chronic pain.

3.  Entitlement to service connection for bilateral foot disability manifested by chronic pain.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for a memory loss disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a neck disability manifested by chronic pain.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include nerves, major depressive disorder, and bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1990 to July 1993.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.   

On March 14, 2014, the Board remanded the above issues for further development.  However, on March 17, 2014, prior to any development pursuant to the remand, the Veteran, through his representative, requested that his appeal be withdrawn.  Thus, no further action with regard to the remand directives is required.


FINDINGS OF FACT

On March 17, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, or his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.


		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


